Citation Nr: 9930899	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-14 834	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty from January 1958 to November 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for bilateral 
hearing loss.  The veteran perfected an appeal of the May 
1996 decision. 


REMAND

Review of the record reflects that in April 1997 the veteran 
requested a personal hearing before a Board Member in a VA 
Form 9, which addressed matters related to the issue on 
appeal.  In a report of contact that month, the veteran 
requested a hearing before a local hearing officer and wanted 
to "keep his option open" for a travel board hearing.  At 
the hearing before the local hearing officer in June 1997, 
the veteran expressed a desire to keep his "option for a VA 
Travel Board Hearing open at this time".  However, the 
record does not reflect that the veteran has been provided a 
hearing before a Board Member or that he has expressed a 
desire to cancel his request to participate at a Board 
hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

